*848Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Norman and Dinah Abbott appeal the district court’s order sanctioning them $1,000 and enjoining them from filing any action involving the subject matter of the instant action, and enjoining them from further unrelated filings without payment of the sanction and leave of court. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. Abbott v. SunTrust Mortgage Inc., No. 3:08-cv-00665-REP, 2009 WL 971266 (E.D.Va. Apr. 8, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.